Case 19-15265 Doc 24-1 Filed 05/30/19 Page1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF MARYLAND
(Greenbelt Division)

 

In re:
Case No. 19-15265-LSS

TOUFIC SALIM MELKI]I, Chapter 11

Debtor and Debtor in Possession.

Nee ee ee ee ee

 

DECLARATION OF AGNELO G. GONSALVES IN SUPPORT OF
APPLICATION FOR AUTHORITY TO EMPLOY AGNELO G, GONSALVES
AND A. GONSALVES ASSOCIATES INC. AS ACCOUNTANTS FOR THE DEBTOR

 

I, AGNELO G. GONSALVES, DO HEREBY DECLARE, CERTIFYAND AFFIRM
as follows:

l. That I am a competent person over the age of eighteen and have knowledge of the
above-captioned case and can testify thereto.

2; That I am a certified public accountant licensed to practice in the State of
Maryland.
3. That I maintain an office in the State of Maryland at 21516 New Hampshire

Avenue, Brookeville, MD 20833, and am a principal with A Gonsalves Associates Inc. (the
“Firm”).

4. That I and the Firm represent no other entity in connection with this case, and am
disinterested as that term is defined in 11 U.S.C. Section 101(14). I and the Firm (i) are not an
equity security holder, or an insider; (ii) are not and were not an investment banker for any
outstanding security of the Debtor; (iii) have not been within three years before the date of the
filing of the petition, an investment banker for a security of the Debtor, or an attorney for such an
investment banker in connection with the offer, sale, or issuance of a security of the Debtor; (iv)
are not and were not, within two years before the date of filing of the petition, a director, officer
or employee of the Debtor or an investment bank specified in sections (ii) and (iii) of this
paragraph; and (v) do not have an interest materially adverse to the interest of the estate or of any
class of creditors or equity security holders, by reason of any direct or indirect relationship to,
connection with, or interest in, the Debtor or an investment banker specified in sections (ii) and
(iii) of this paragraph, or for any other reason. Further, I and the Firm hold no interest adverse to
the interest of the Debtor or the estate. I have no affiliation with the Debtor’s creditors, any other
party in interest, their respective attorneys and accountants, the United States Trustee, or any
person employed in the office of the United States Trustee.

a That all of the facts contained in the Application for Authority to Employ Agnelo
Case 19-15265 Doc 24-1 Filed 05/30/19 Page 2 of 2

Gonsalves and A Gonsalves Associates Inc. as Accountants for the Debtor are true and correct.
I HEREBY AFFIRM AND DECLARE UNDER THE PENALTIES OF PERJURY

THAT THE MATTERS AND FACTS CONTAINED HEREIN ARE TRUE AND
CORRECT TO THE BEST OF MY INFORMATION, KNOWLEDGE AND BELIEF.

Dated: May 27, 2019

    

 

  

Gonsalves V

nsalves Associates Inc
21516 New Hampshire Avenue
Brookeville, MD 20833

Agne
